Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic PlanningandInvestorRelations 614-278-6622 BIG LOTS REPORTS RECORD SECOND QUARTER EPS FROM CONTINUING OPERATIONS OF $0.35 PER DILUTED SHARE 11thCONSECUTIVE QUARTER OF RECORD EPS FROM CONTINUING OPERATIONS Columbus, Ohio – August 25, 2009 – Big Lots, Inc. (NYSE: BIG) today reported second quarter fiscal 2009 income from continuing operations of $28.6 million, or $0.35 per diluted share, compared to income from continuing operations of $26.1 million, or $0.32 per diluted share, in the second quarter of fiscal 2008.Including the impact of discontinued operations, second quarter fiscal 2009 net income totaled $28.4 million, or $0.34 per diluted share, compared to $26.0 million, or $0.32 per diluted share, in the prior year. For the year to date period ended August 1, 2009, income from continuing operations totaled $64.9 million, or $0.79 per diluted share, compared to income from continuing operations of $60.6 million, or $0.74 per diluted share, for the same period in fiscal 2008.Including the impact of discontinued operations, year to date fiscal 2009 net income totaled $64.7 million, or $0.78 per diluted share, compared to $60.5 million, or $0.74 per diluted share, in the prior year. SECOND QUARTER HIGHLIGHTS · Income from continuing operations of $0.35 per diluted share versus income from continuing operations of $0.32 per diluted share last year · Record EPS from continuing operations for the 11th consecutive quarter · Operating profit dollars increase 10% as operating profit rate increases 50 basis points · Generated $48 million of Cash Flow (defined as operating activities less investing activities) versus $8 million of Cash Flow last year Second Quarter Results Net sales for the second quarter of fiscal 2009 decreased 1.7% to $1,086.6 million, compared to $1,105.2 million for the same period in fiscal 2008.Comparable store sales for stores open at least two years at the beginning of the fiscal year decreased 2.4% for the quarter. Shareholder Relations Department 300 Phillipi Road
